DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered. 

Specification
Applicant filed an amendment to the specification on 09/07/2020 by including some editorial changes to the specification. The amendment has been entered.  

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. §112(a), applicant filed a response on 09/07/2021 by substantially amending all previously presented claims. Applicant also presented new claims 13-19. 

After comparing the amended (and new) claims with the specification and drawings, the examiner believed that the original disclosure does not provide an adequate support for certain limitations recited in the amended/new claims.
 
To advance the prosecution, the examiner contacted Mr. Brian Johnson (Reg. 45,951) and discussed inadequate support issues. Mr. Johnson explained major features they intended to capture and relevant sections in the specification. Mr. Johnson agreed to further clarifying the claimed invention by sending a proposed amendment on 09/12/2021.

The examiner agreed the proposed amendment would resolve the issues under 112(a). After performing an update search, the examiner believed the proposed amendment is sufficient to distinguish with prior art of the record.  Mr. Johnson authorized the examiner to enter the proposed amendment by an examiner’s amendment.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian Johnson (Reg. 45,951) on 09/13/2021. 

Please replace all prior versions, and listing of claims in the application with the listing of claims below:

	1.  -  3.  (Canceled) 

	4.  (Currently Amended) A computerized system for conducting human-machine conversations, comprising: 
	a computer comprising a processor connected to memory storing computer-implemented language processing software comprising a network of associations comprising target words arranged according to functions-like relationship definitions in domains of words; 
	at least one data structure storing the network of associations in the memory; 
	a user interface connected to the computer and configured to receive natural language inputs and to provide responses from the computer using the language processing software, wherein the language processing software implements a method comprising the steps of:
and phrasal structures in a respective natural language input; 
	identifying respective functional items in the phrasal structures used with the at least one base term in the natural language input and comparing the respective functional items with the functions-like relationship definitions in the network of associations to identify similarities between the at least one base term and the target words in the network of associations and to identify the respective domain of words that includes the target words; 
	computing a response with words from the respective domain of words.

	5.  (Currently Amended) The computerized system of Claim 4, wherein the target words from the respective domain of words share a prototyped relationship structure with base words from the natural language input, wherein the prototyped relationship structure shows similarities in which the at least one base term and the target words are both associated with respective functions-like phrases that are present in the phrasal structures of the natural language input and also present in the functions-like relationship definitions of the network of associations. 

	6.  (Currently Amended)  The computerized system of Claim 5, further comprising a step of calculating a similarity vector between base words in the natural language input and 

	7.  (Currently Amended) The computerized system of Claim 6, wherein the functional items within the phrasal structures of the natural language input identify the base term relative to at least one of an action term from the natural language input, an object of the action term, a subject term from the natural language input, and the subject term performing the action term.  

	8.  (Canceled)  

	9.  (Currently Amended)  The computerized system of Claim 6, further comprising narrowing down of words from the network of associations by identifying common terms in the respective natural language input and functions-like relationship definition in the network of associations.



	11.  (Currently Amended)  The computerized system of Claim 4 further comprising parsing the natural language inputs and extracting respective base words and items from the phrasal structures.

	12. (Canceled)  	

	13.  (New)  The computerized system of Claim 11, wherein the parsing further comprises utilizing a computerized dependency parser to identify relationships among a plurality of input words in the natural language input and to store the relationships in the memory.

	14.  (Currently Amended)  The computerized system of Claim 13,  further comprising using the computer to determine whether the relationships among the input words fit into at least one phrasal data structure stored in the language processing software. 

between base words in the natural language input and target words in the respective domain of words.

	16.  (New) The computerized system of Claim 11, wherein the parsing further comprises utilizing directional searches to identify relationships among a plurality of input words in the natural language input and to store the relationships in the memory.  

	17.  (Currently Amended)  The computerized system of Claim 16, further comprising using the computer to determine whether the relationships among the input words fit into at least one phrasal data structure stored in the language processing software. 

	18.  (Currently Amended) The computerized system of Claim 17, further comprising calculating a similarity vector that between base words in the natural language input and target words in the respective domain of words.

	19. (Currently Amended) A computer implemented method of formulating a computerized response to a natural language input to a computer, the method comprising:  
	storing a network of associations between target words arranged according to functions-like relationship definitions in a respective domain of words; 
	
	
	
	
identifying at least one base term and phrasal structures in a respective natural language input; 
	identifying respective functional items in the phrasal structures used with the at least one base term in the natural language input;
	identifying similarities between the at least one base term and the target words in the network of associations by comparing the respective functional items from the natural language input with the functions-like relationship definitions in the network of associations;
	identifying the respective domain of words that includes the target words; and
	computing a response with words from the respective domain of words.

20.  (new)  The computer implemented method of Claim 19 further comprising identifying similarities in which the at least one base term and the target words are both associated with respective functions-like phrases that are present in the phrasal structures of the natural language input and also present in the functions-like relationship definitions of the network of associations. 

.  

Allowable Subject Matter
Claims 4-7, 9, 11, and 13-21 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659